Citation Nr: 0533569	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-17 827	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for service-
connection for PTSD and assigned a 10 percent evaluation, 
effective October 20, 2000.  In October 2002, the RO 
increased the veteran's evaluation from 10 percent disabling 
to 50 percent, effective October 20, 2000. The veteran 
continues to disagree with the assigned evaluation.

The Board notes that in November 2005, additional evidence 
was received of record which had not been considered by the 
RO in conjunction with the issue on appeal.  However, in an 
accompanying statement signed by the veteran's 
representative, waiver of RO consideration of the additional 
evidence was provided.


FINDING OF FACT

The veteran's PTSD is manifested by depression, anxiety, 
hypervigilence, sleep impairment, nightmares, intrusive 
thoughts, obsessive/compulsive behavior, and latent suicidal 
ideation, with GAF scores of 55, 56, and 70 and has not been 
shown by competent clinical evidence to be more than moderate 
in severity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.

In this case, the issue of entitlement to an increased 
evaluation for service-connected PTSD stems from a notice of 
disagreement following notice of the May 2001 rating decision 
as to the service connection claim for which VCAA notice had 
been issued in March 2001.  As such, the VCAA notice 
exception outlined in VAOPGCPREC 8-2003 is applicable.  The 
Board observes that the March 2001 letter was issued prior to 
the initial AOJ decision.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  


It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's March 2001 and October 2003 
letters informed him that additional information or evidence 
could be submitted to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, in 
subsequent VCAA notification sent in September 2004, the 
veteran was specifically requested to provide to the RO any 
evidence or information in his possession.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private 
treatment records and VA outpatient and examination records.  
The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.
Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 pertain to PTSD.  Under this code, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In Mauerhan case, the United States Court 
of Appeals for Veterans Claims (Court) rejected the argument 
"that the DSM-IV criteria should be the exclusive basis in 
the schedule governing ratings for PTSD."  See Mauerhan, 16 
Vet. App. at 443.  Rather, distinctive PTSD symptoms in the 
DSM-IV (Diagnostic and Statistical Manual for Mental 
Disorders (4th ed., 1994) are used to diagnose PTSD rather 
than evaluate the degree of disability resulting from the 
condition.  Although certain symptoms must be present in 
order to establish the diagnosis of PTSD, as with other 
conditions, it is not the symptoms, but their effects, that 
determine the level of impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no 
more than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

The veteran asserts that an initial evaluation in excess of 
50 percent is warranted for his service-connected PTSD.  As 
noted above, in order to assign the next higher or 70 percent 
rating, the record must show that the veteran experiences 
occupational and social impairment, with deficiencies in most 
areas such as work, school, and family relations, judgment, 
thinking, or mood, due to symptoms of PTSD such as suicidal 
ideation, obsessional rituals that interfere with routine 
activities, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, intermittent 
illogical, obscure, or irrelevant speech, difficulty in 
adapting to stressful circumstances, and the inability to 
establish and maintain effective relationships.  

The Board finds that symptoms commensurate with the criteria 
for a 70 percent rating are not shown by the record.  In this 
regard, the record establishes that on VA examination in 
January 2001, the veteran reported that he experienced 
occasional nightmares and intrusive thoughts, hypervigilance, 
and survivor's guilt.  Objectively, the examiner indicated 
that the veteran was alert and fully oriented.  She also 
indicated that the veteran's mood was somewhat irritable, 
with appropriate and related affect, he maintained adequate 
eye contact, his grooming and hygiene were within normal 
limits, his spontaneous speech was of normal rate and rhythm, 
and he did not display evidence of major thought disorder.  
Additionally, the examiner reported that although the veteran 
acknowledged episodic lethal ideation, he denied any active 
intent.  She also reported that the veteran's his memory was 
intact, he had adequate insight and fair judgement, and he 
did not have any cognitive or intellectual deficits on 
clinical examination.  The examiner diagnosed the veteran 
with chronic, mild to moderate PTSD and recurrent major 
depressive disorder and assigned him a Global Assessment of 
Functioning (GAF) Scale score of 55.

The record reflects that between October 2000 and November 
2005, the veteran's mental health was evaluated on numerous 
occasions on an outpatient basis at both private and VA 
facilities.  During this time, the veteran suffered from 
anxiety, a depressed mood, occasional irritability, sleep 
difficulty.  However, the veteran also consistently denied 
suicidal ideations, poor interest, feelings of guilt, low 
energy, poor concentration, or decreased appetite.  In 
particular, on examination in August 2004, the veteran 
reported that he avoided crowds, was startled three to four 
times a week, had some compulsive, obsessive behavior, and 
had hypervigilance and latent suicidal ideations.  He denied 
any suicide attempts, or experiencing auditory or visual 
hallucinations, or intrusive thoughts.  The examiner, who 
reported that the veteran had moderate social and family 
contacts, diagnosed the veteran with PTSD and recurrent major 
depressive disorder and assigned the veteran a GAF score of 
70.   

Similarly, on examination in October 2004, the examiner 
reported that the veteran had a depressed mood and slowed 
behavior.  However, he also indicated that the veteran was 
oriented in all spheres,  had a congruent affect, normal 
speech and eye contact, organized, logical, goal oriented 
thought processes, normal thought content, intact judgement, 
and grossly intact cognition. The examiner, like the August 
2004 examiner, reported that the veteran had moderate social 
and family contacts, diagnosed him with PTSD and recurrent 
major depressive disorder, and assigned a GAF score of 70.


Likewise, on mental status examination in July 2005, the 
veteran complained of experiencing moderate sadness and 
anxiety and reported a history of panic attacks.  The 
examiner indicated that the veteran's dress and hygiene were 
good, his affect was normal, his speech and thought processes 
were normal, he was oriented times three, his remote and 
recent memory was good, and his insight and judgment were 
good.  The examiner also indicated that the veteran did not 
experience any auditory or visual hallucinations, suicidal or 
homicidal ideations or paranoia.  He assigned the veteran a 
GAF score of 56.

Accordingly, the Board finds the clinical findings on VA 
examination in January 2001, the clinical findings found in 
outpatient treatment records dated from October 2000 to 
November 2005, and the veteran's GAF scores of 55, 56, and 
70, demonstrate no more than moderate symptoms, and are 
consistent with the current 50 percent rating.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 50 
percent for PTSD.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).






ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


